Citation Nr: 1308399	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include degenerative joint disease.

2.  Entitlement to service connection for a low back disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from February 1951 to January 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Waco, Texas.]  

In May 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of those proceedings has been associated with the Veteran's claims folder.  In November 2011, the Board remanded the Veteran's appeal to the Appeals Management Center in Washington, D.C. for further development.  In January 2013, the Veteran's case was returned to the Board for further appellate review.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal.  As pointed out by the Veteran's representative, the VA examination in January 2012 was insufficient.  The examiner concluded that the right hip and lumbar spine disabilities were less likely than not due to in-service injury, with the sole explanation that the claims file was "limited," and the examiner was unable to locate any evidence of right hip or lumbar spine injury while on active duty.  However, the only service treatment records available are the separation examination and accompanying medical history.  While these records are important, any records of treatment for an injury that might have occurred are unavailable.  Where service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

There is evidence of in-service injury, in the form of the Veteran's post-service contentions concerning an observable event, i.e., that he jumped off a truck, "jamming" his hip into the spine area.  He has also stated that he has suffered from low back and right hip pain since then.  Degenerative joint disease (arthritis) is a chronic disease under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.303(b), the claim may be supported by evidence of a continuity of symptomatology after service.  Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed. Cir. February 21, 2013).  

However, in such cases, the Board still must weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence, to include continuity of symptomatology. Barr v. Nicholson, 21. Vet. App. 303 (2007). Lay evidence may still be rejected or outweighed based on a proper analysis, but it cannot be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011). The examination opinion, which completely ignores the Veteran's statements, does not provide a sufficient basis for the Board to reach a decision. Thus, a medical opinion must be obtained which adequately addresses the matters of service connection for right hip and low back disabilities. Barr, supra (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).
The Veteran's representative also stated that the examination and opinion should have addressed the question of whether an altered gait from the service-connected bilateral foot disorder would have caused or aggravated the right hip and low back disabilities.  38 C.F.R. § 3.310.  However, the Veteran has never claimed to have an altered gait due to his foot disability.  Indeed, he claims that his altered gait is due to his right hip and low back conditions.  He has consistently stated that he has limped ever since sustaining an injury to the right hip and low back in service.  Likewise, the VA examination attributed the Veteran's limp to his hip and low back conditions, and the Board is unable to find any evidence that attributes any sort of gait alteration to the Veteran's bilateral foot disorder.  Thus, the Board finds that secondary service connection has not been raised, and an opinion is not warranted.  

Also included in the claims folder is a February 2009 authorization for the release of private medical records in the claims file.  The Veteran said that the physician was his family doctor for over 20 years, who provided referrals for his visits to other doctors, including orthopedic surgeons.  In view of the Veteran's assertions that he has suffered from hip and low back pain since service, of such severity as to cause him to limp, with the use of a cane and a walker noted on the January 2012 examination report, these records of treatment over a period of 20 years or more would be of considerable value to the claim.  In this regard, although lay evidence of continuity of symptomatology cannot be categorically rejected, it must be analyzed and weighed.  Here, this is important because the separation examination, which is the only service treatment record available, gives a negative history of swollen or painful joints, arthritis, lameness, and bone, joint, or other deformity.  The RO must make all required attempts to obtain the private medical records.  

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claims for service connection for a right hip disability, to include degenerative joint disease, and for a low back disability, to include degenerative joint disease.  

2.  Also, after obtaining an appropriate updated authorization, request copies of records of Veteran's treatment from Dr. Alexander (see VA Form 21-4142 dated February 3, 2009), to particularly include in all records mentioning the right hip and/or low back.  All efforts legally required to obtain these records must be undertaken, and the requests and responses must be documented in the claims file.  All such available records should be associated with the claims folder.  

3.  Forward the claims file to an appropriate VA physician for an opinion as to whether any right hip and/or low back disabilities, to include degenerative joint disease, were of service onset.  (Unless the physician states that an opinion cannot be rendered without an examination, a new examination is not needed.)  For each right hip and low back disability(ies), to include degenerative joint disease, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its(their) clinical onset in active duty or is(are) otherwise related to such service, to include the right hip injury the Veteran says that he sustained in service.  

The rationale for all opinions expressed must be provided.  In this regard, the examiner is advised that, except for the separation examination, service treatment records are not available.  Therefore, the opinion should not be based on the absence of service treatment records documenting an injury in service.  Instead, the opinion as to each disability must give due consideration to all relevant evidence, to include the Veteran's testimony and contentions, the separation examination, and the post-service medical evidence, as well as the examiner's medical expertise.  

4.  Then, readjudicate the claims for service connection for a right hip disability, to include degenerative joint disease, and for service connection for a low back disability, to include degenerative joint disease.  If either issue remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

